NOT FOR PUBLICATION  NOT TO BE CITED AS PRECEDENT

UNITED STATES COURT OF APPEALS
FOR THE FIRST CIRCUIT

No. 97-1331

UNITED STATES OF AMERICA,

      Appellee,

         v.

ROBERT A. SCHETTINI,

Defendant, Appellant.

APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

[Hon. Mark L. Wolf, U.S. District Judge]

       Before

Boudin, Circuit Judge,

Aldrich and Cyr, Senior Circuit Judges.

Arthur R. Silen, with whom Roberts &amp; Newman, P.A. was on
brief for appellant.
Jennifer Zacks, Assistant United States Attorney, with
whom Donald K. Stern, United States Attorney was on brief for
appellee.

    May 18, 1998

Per Curiam.  Appellant raises six sentencing-
related issues on appeal.  Following oral argument and a
thorough review of the entire record and the briefs of
the parties, we affirm the district court judgment and
dismiss the appeal as frivolous.
SO ORDERED.